Citation Nr: 1607727	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for left nasal septal deviation.

3.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected shell fragment wound with healed fracture of the left tibia.

4.  Entitlement to a compensable evaluation for bilateral tympanic membrane perforation.

5.  Entitlement to a compensable evaluation for intertrigo of the inguinal area.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.M.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 1972.  Service in the Republic of Vietnam as well as receipt of the Purple Heart are indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A videoconference hearing was held in October 2015 with the Veteran before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims folder.  

The Board notes that in an August 2015 rating decision, the RO granted the Veteran's claim of entitlement to service connection for traumatic brain injury (TBI).  In view of the foregoing, this service connection issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, at the October 2015 Board hearing, the Veteran appeared to indicate that he is unemployable due in part to his service-connected bilateral tympanic membrane perforation.  However, the Board notes that entitlement to TDIU was thereafter denied in a February 2016 rating decision.  Although his TDIU claim has therefore already been adjudicated, the Board notes that the Veteran may submit a notice of disagreement with the rating decision if he desires to appeal that decision.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left leg disability as well as entitlement to increased disability ratings for bilateral tympanic membrane perforation and intertrigo of the inguinal area are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the October 2015 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a bilateral foot disability.

2.  The Veteran's currently diagnosed left nasal septal deviation is not related to his military service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a bilateral foot disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for left nasal septal deviation have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a bilateral foot disability

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the October 2015 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a bilateral foot disability.  See the October 2015 Board hearing transcript, pgs. 3-4.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Service connection for left nasal septal deviation

The Veteran seeks entitlement to service connection for left nasal septal deviation.  In the interest of clarity, the Board will discuss certain preliminary matters.  The  issue on appeal will then be analyzed and a decision rendered.




Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in April 2012, prior to the initial adjudication of his claim, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes statements from the Veteran, the Veteran's service treatment records, and post-service VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's left nasal septal deviation symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to a relationship between the Veteran's left nasal septal deviation and the Veteran's military service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Veteran was afforded a VA examination for his left nasal septal deviation in June 2012.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed the claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed with a decision as to the issue of entitlement to service connection for left nasal septal deviation.

Analysis

The Veteran contends that he has left nasal septal deviation related to his military service, to include from an explosion from a booby trap during his service in Vietnam.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524   (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

With respect to element (1), current disability, the current medical evidence of record documents diagnosis of left nasal septal deviation.  See, e.g., the June 2012 VA examination report.  Element (1) is therefore satisfied.  

With respect to Hickson element (2), in-service disease or injury, as discussed above, the Veteran contends that his left nasal septal deviation is related to a booby trap exploding near him during service in Vietnam.  Although his service treatment records document treatment for injuries to his eyes, groin, left tibia, rectum, left fifth metacarpal, and ears from the explosion in April 1971, his service treatment records do not document any treatment to his nasal area regarding a septal deviation.  He now contends that he has a current left nasal septal deviation due to the incident.

The Veteran is in receipt of a Purple Heart for his combat service in Vietnam. Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if they are consistent with the time, place and circumstances of such service.  In light of the circumstances of the Veteran's service, the Board concedes his description of in-service event in which he had injury to his nasal area after a booby trap exploded near him.  Hickson element (2) is therefore satisfied. 

38 U.S.C.A. §. 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  As such, although the Board accepts the Veteran's description of in-service injury to his nasal area, the evidence must still establish by competent and probative evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563 (1996); Kessel v. West, 13 Vet. App. 9 (1999); Libertine v. Brown, 9 Vet. App. 521 (1996). 

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current left nasal septal deviation is related to his military service.

In this regard, the Veteran was provided a VA examination in June 2012.  Notably, the VA examiner considered the Veteran's in-service injury from the booby trap explosion as well as the Veteran's report that he started to have plugging of his left nostril in 2002.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with left nasal septal deviation and concluded that it is less likely than not that the disability is caused by or a result of military service.  The examiner's rationale for his conclusion was based on the absence of documentation for nasal trauma specifically in the Veteran's service treatment records as well as the initial diagnosis of a left nasal septal deviation not being until 2011.  Moreover, the Veteran had not reported an onset of symptoms until 2002.  

The June 2012 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with left nasal septal deviation for many years after the Veteran's discharge from service.    

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion as to the finding that the left nasal septal deviation is not related to military service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including plugging of his left nostril), has presented no clinical evidence of a nexus between his left nasal septal deviation and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current left nasal septal deviation.  Such opinion requires specific medical training in the field of ear, nose, and throat medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of ear, nose, and throat medicine to render medical opinions, the Board must find that his contention with regard to a nexus between the his left nasal septal deviation and military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

With regard to the Veteran's diagnosed left nasal septal deviation, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's left nasal septal deviation is not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.

Accordingly, element (3), nexus, is not met, and the Veteran's claim fails on this basis.  

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left nasal septal deviation.  The benefit sought on appeal is accordingly denied.





ORDER

The appeal concerning the issue of entitlement to service connection for a bilateral foot disability is dismissed.

Entitlement to service connection for left nasal septal deviation is denied.


REMAND

With regard to the Veteran's claim of entitlement to a compensable disability rating for bilateral tympanic membrane perforation, while the Veteran submitted a VA Disability Benefits Questionnaire from a private physician in September 2015 for his hearing loss and tinnitus, he was most recently afforded a VA examination specifically for his bilateral tympanic membrane perforation in June 2012.  Pertinently, since the June 2012 VA examination, the Veteran has received treatment on multiple occasions for his bilateral tympanic membrane perforation.  In this regard, treatment records from the Mayo Clinic dated in 2014 document treatment for the disability, and the Veteran indicated that he may have to undergo a removal of an aneurysm in his ears.  See the October 2015 Board hearing transcript, pgs. 7-8.  Further, the Veteran's wife, a registered nurse, testified at the October 2015 Board hearing that the Veteran must take more ibuprofen for pain relief related to his bilateral tympanic membrane perforation.  Based on a review of the evidence indicating a worsening of symptoms that may result in the award of a higher disability rating, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's bilateral tympanic membrane perforation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

Additionally, as indicated above, the Veteran noted at the October 2015 Board hearing that he would have to receive treatment at the Mayo Clinic in Mankato, Minnesota.  Therefore, on remand, all outstanding records from the Mayo Clinic should be obtained and associated with the record.

With respect to the Veteran's claim of entitlement to a compensable disability rating for intertrigo of the inguinal area, the Veteran was most recently afforded a VA examination for this disability in January 2014.  At that time, the VA examiner noted upon examination that the Veteran did not have any infection of the skin due to the intertrigo.  She specifically noted that there was no evidence of a rash in the Veteran's inguinal area.  Crucially, since the January 2014 VA examination, the Veteran has reported flare-ups of his intertrigo of the inguinal area.  In this regard, at the October 2015 Board hearing, the Veteran testified that his intertrigo condition varies from day to day and week to week, and that the disability manifests by flare-ups and rashes with itching and pain as well as a scar that opens.  As it therefore appears that the January 2014 VA examination was not during an active stage of the Veteran's intertrigo disability, the Board finds that the Veteran should be afforded a VA examination on remand during a flare-up of the condition.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).

Finally, with regard to the Veteran's claim of entitlement to service connection for a left leg disability, the Veteran contends that he has a left leg disability related to his military service, or alternatively his service-connected shell fragment wound with healed fracture of the left tibia.  See, e.g., a statement from the Veteran dated April 2013.  

The Veteran was provided a VA examination for his left leg disability in June 2014.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with thrombophlebitis of the left leg and concluded in an addendum report dated June 2014 that the Veteran had multiple shrapnel wounds of the trunk, legs, hands, and eyes in the line of duty in Vietnam.  He also had a cortical fracture of the left anterior tibia and was debrided.  The examiner opined that with such an injury, it is "possible" that the Veteran sustained vascular damage/endothelial dysfunction of the lower leg.  Further, the risk of superficial phlebitis is increased in patients with endothelial dysfunction.  However, since there was no mention of the extent of the injury, his best guess would not reflect the situation.

The Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As such, the Board finds that the June 2014 VA opinion is of minimal probative value with respect to the etiology of the Veteran's left leg disability.  Additionally, there is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diagnosed left leg thrombophlebitis and his military service, or whether the disability is related to the service-connected shell fragment wound with healed fracture of the left tibia.  In light of the ambiguities above, the Board finds that a supplemental opinion should be obtained as to whether the Veteran's current left leg disability is etiologically related to his active military service or is secondary to his service-connected shell fragment wound with healed fracture of the left tibia.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).    

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and 
obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are treatment records from the Mayo Clinic in Mankato, Minnesota.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, schedule a VA otolaryngology examination for a report on the current severity of the Veteran's bilateral tympanic membrane perforation.  The examiner is asked to review the claims file prior to the examination.

All symptoms and disabilities attributable to the bilateral tympanic membrane perforation are to be noted.  All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

3. The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the current degree of severity of his service-connected intertrigo of the inguinal area.  All necessary testing must be accomplished.  The claims folder, to include all electronic records, must be reviewed in conjunction with the examination. 

If possible, the examination should be scheduled during a flare up of the Veteran's skin condition. The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).  If it is not possible to schedule the Veteran for a VA examination during a period of flare up, the examiner should document the Veteran's symptoms based on his description of symptoms during a period of flare up.

A full and complete rationale for any opinions expressed is required.

4. Refer the Veteran's claims folder to a medical professional with the appropriate level of expertise for an opinion as to the etiology of the Veteran's left leg disability diagnosed as left leg thrombophlebitis.  The claims folder should be made available to and reviewed by the examiner.  

Based on a review of the claims folder, the examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed left leg disability is related to his military service, to include from being near an explosion of a booby trap in April 1971.

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left leg disability is due to or caused by his service-connected shell fragment wound with healed fracture of the left tibia.

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left leg disability is aggravated by his shell fragment wound with healed fracture of the left tibia.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left leg disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the shell fragment wound with healed fracture of the left tibia.

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


